Citation Nr: 1813313	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-10 796A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date, prior to July 24, 2013, for a separate 70 percent evaluation for PTSD. 

2.  Entitlement to an earlier effective date, prior to July 24, 2013, for a separate 40 percent evaluation for TBI.  

3.  Entitlement to an earlier effective date prior to July 24, 2013, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to March 1992 and from April 1997 to May 18, 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, an August 28, 2010 rating decision granted service connection for PTSD, major depressive disorder and cognitive disorder, not otherwise specified (NOS), associated with TBI and assigned an initial disability rating of 50 percent, all effective May 19, 2010 (day after discharge from the Veteran's last period of military service).  That rating decision noted that the Veteran's original claim was received on March 9, 2010 as part of the VA predischarge program prior to separation from service.  

In pertinent part, a February 14, 2014 rating decision granted a separate 70 percent disability rating for PTSD, and a separate 40 percent disability rating for TBI, all effective July 24, 2013 (date of VA examination).  That decision also granted an increase from a noncompensable rating for migraine headaches to 30 percent and a TDIU rating, all effective July 24, 2013.  This resulted in a combined disability rating of 60 percent since May 19, 2010, and a 90 percent combined disability rating since July 24, 2013.  The Veteran has also been entitled to special monthly compensation (SMC) under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use (LOU) of a creative organ since May 19, 2010.  

A transcript of the Veteran's testimony at a May 2017 videoconference before the undersigned Veterans Law Judge (VLJ) is of record.  At the videoconference the Veteran and his representative raised the matter of desiring to have the Veteran's TDIU rating being declared to be permanent for the purpose of qualifying for Chapter 35 education benefits for the Veteran's children who were nearing the time to obtain a college education.  Page 10 of the transcript.  However, the question of the permanency of a TDIU rating involves different laws to the facts of this case.  See generally 38 U.S.C. § 3501(a)(1)(A)(ii) and 38 C.F.R. § 3.340(b).  This matter has not been adjudicated by the RO and, so, the Board does not have jurisdiction over this matter.  Accordingly, it is referred to the RO for initial consideration.  

Also at the videoconference it was agreed that the Veteran was not contesting the actual disability ratings assigned for his service-connected PTSD and service-connected TBI but only wanted the effective dates for the 70 percent rating for PTSD and the 40 percent rating for TBI and the effective date for his TDIU rating to be made effective the day after service discharge, i.e., May 19, 2010, rather than the date of the July 24, 2013 VA examination which the RO had found to provide a basis for separating the differing symptoms of each disability.  Indeed, this is in keeping with his April 2014 Notice of Disagreement (NOD) in which he expressly disagreed only with the effective dates assigned for the 70 percent rating for PTSD, the 40 percent rating assigned for TBI, and for a TDIU rating.  Thus, to the extent that other issues were developed for appellate consideration they have been withdrawn.  See 38 C.F.R. § 20.204(b).  

In addition to the paper claim file there are paperless claims electronic files, Veterans Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  







FINDING OF FACT

There is no persuasive legal or medical basis for assigning an effective date of July 24, 2013 to the exclusion of any other date for the award of separate disability ratings for PTSD and TBI and the assignment of a TDIU; reasonable doubt is resolved in favor of the Veteran. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of May 19, 2010, for a separate evaluation of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for an earlier effective date of May 19, 2010, for a separate evaluation of 40 percent for TBI are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.124a, Diagnostic Code 8045 (2017).

3.  The criteria for an earlier effective date of May 19, 2010, for a TDIU rating are met.  38 C.F.R. §§ 3.102, 36.340, 3.341, 4.16(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  This appeal stems from the original grants of service connection for PTSD and for TBI.  As the statutory notice for the claims for service connection and for a TDIU rating has served its purpose, its application was no longer required as to the downstream elements of the effective dates.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, of record is the Veteran's signed acknowledgment of the VA duty to provide notice and assistance, dated March 9, 2010, as part of VA's Pre-Discharge Program or Joint VA/Department of Defense Disability Evaluation System (DES) Program, which included information about determinations of effective dates.  He was also provided notice by RO letter of June 24, 2014.  

As to the duty to assist, the Veteran's service treatment records (STRs) and personnel records are on file as are VA treatment records.  Also on file are records of the Social Security Administration (SSA).  He has been afforded VA examinations as to his PTSD and TBI.  Also, he testified in support of his claims before the undersigned VLJ in May 2017 and a transcript thereof is on file.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings).  

Background

STRs show that the Veteran was first evaluated for TBI in October 2008, reporting difficulty with short term memory loss.  He was treated for PTSD beginning in 2007.  

The Veteran was evaluated on multiple occasions, including in December 2009 for PTSD, TBI, and a depressive disorder.  His symptoms included traumatic as well as migraine headaches, and a cognitive deficit.  Neurologically, there was no motor dysfunction and his balance, gait, and stance were normal.  An MRI of his brain, without contrast, was essentially negative.  It was noted that he had been evaluated in the past for multiple physical complaints, including complaints as to his feet and spine.  

A Medical Evaluation Board (MEB) Narrative Summary of December 18, 2009 shows that for the purpose of continued military service the Veteran's condition was unacceptable as to: chronic PTSD; a depressive disorder, NOS; post concussion syndrome with posttraumatic headaches, migraine headaches, and cognitive deficit; cognitive disorder, NOS, mild traumatic brain injury; hallux valgus deformity of the left foot; and bilateral patellofemoral syndrome of the knees.  It was noted that he had had symptoms of PTSD since 1989.  He had had symptoms of a chronic depressive disorder since 2004.  While in airborne operations from 1988 to 1993 he had twice had loss of consciousness (LOC) for a few minutes during parachute jumps, and headaches followed these injuries.  As to a cognitive disorder, he had noticed memory loss in 2005 and started receiving treatment for TBI in 2008.  He did not meet military retention requirement criteria due to his cognitive disorder.  His history of other physical disabilities was also reported.  He was referred for a Physical Evaluation Board.  

A report of a Physical Evaluation Board (PEB) Proceeding bearing a date of "89.04.11" reflects that the Veteran had PTSD which reportedly met the criteria for a 70 percent rating; TBI, which met the criteria for a 40 percent rating; and hallux valgus of the left foot, which met the criteria for a 10 percent rating; and these combined to an 80 percent combined disability rating.  

A February 2010 report of a Physical Evaluation Board (PEB) Proceeding reflects that the Veteran had PTSD which reportedly met the criteria for a 30 percent rating and was temporarily rated 50 percent; TBI, which met the criteria for a 40 percent rating; and hallux valgus of the left foot, which met the criteria for a 10 percent rating; and these combined to a 70 percent combined disability rating.  

Service records show that the Veteran was released from active service due to physical disability and placed on a Temporary Disability Retired List (TDRL) due to disability incurred in line of duty.  

SSA records show that a March 2009 psychiatric evaluation found that the Veteran had symptoms of PTSD, a major depressive disorder, and alcohol dependence.  An April 2009 Disability Determination and Transmittal reflects that he had been disabled since May 2008 due to PTSD.  

Received on March 9, 2010, was the Veteran's formal claim, VA Form 21-526, for service connection for, in pertinent part, paresthesias of the hands and feet, tremors of his right side, dysuria, erectile dysfunction, migraines, PTSD, a chronic depressive disorder, post concussion syndrome, and a cognitive disorder.  He also indicated that he would be receiving retirement pay being placed on Temporary Disability Retired List (TDRL).  

On official psychiatric examination on April 14, 2010, while the Veteran was still in military service, he reported that his problems were poor memory, PTSD, depression, and anxiety.  He related that his symptoms began in 1989 with problems with anxiety and sleeping.  They got worse after the Gulf War and intensified again after the Iraq War.  He described the symptoms as difficultly sleeping, irritability, and anxiety, and reported that they were severe.  He indicated the symptoms affected his total daily functioning and resulted in difficulty getting along with others.  He related being irritable, short tempered, and having nightmares.  He reported a history of violence behavior which he described as irritability and frequent altercations which had become physical.  In the past, he had sat with a loaded gun and contemplated suicide.  He also related symptoms of a major depressive disorder and of a cognitive disorder, NOS, described as depression and difficultly remembering things, the severity of which was reported to be moderate.  

The Veteran's past treatment was reported and it was noted that his current marital relationship was good.  Since he had developed a mental condition there had been major changes in his activities of daily living, e.g., staying at home more and being chronically tired.  There had been some major changes in social function in that he was irritable and socially withdrawn within the past year.  He had been working for the past one year as a Soldier in the Warriors in Transition Battalion and his relationships with his supervisor and co-workers were good, and he had not lost any time from work. 

The examiner reviewed the STRs and noted that there was documentation of the signs and symptoms of PTSD.  Also, the Veteran had in the past been diagnosed with alcohol dependence but had not used alcohol in the past 2 years.  

A mental status examination revealed, in part, that although the Veteran's memory was mildly impaired, he did not have any slowness thought, did not appear confused, and his judgment and his ability for abstract thinking were unimpaired.  

As to TBI, the Veteran's STRs were reviewed, including a Medical Evaluation Board report which included a neuropsychological evaluation by the current official examiner.  The Veteran's history of head injuries was summarized and he reported having memory problems of his tour in Iraq and had difficulty remembering verbal instructions.  As to ten facets of cognitive screening, regarding the first, there was objective evidence of mild impairment of memory, attention, concentration, and/or executive functions.  His memory ability was in the average range but this was below what would be expected given his premorbid history and other measures of cognitive abilities which were in the above average range.  He had impaired/delayed response to processing information.  As to the second, third, fourth, and fifth facets, in summary, there was no impairment.  His performance was within normal limits as to the sixth facet, i.e., visual spatial orientation.  As to the seventh, i.e., subjective symptoms, there were 3 or more subjective symptoms which mildly interfered with work and close relationships.  As to the eighth facet, neurobehavioral effects, there were one or more neurobehavioral effects which occasionally interfered with workplace or social interaction but did not preclude them.  As to the ninth and tenth facets, communication and consciousness, there was no impairment.  

It was concluded that based on cognitive screening, the Veteran demonstrated cognitive impairment which, it was opined, was as likely as not due to TBI.  

The diagnoses were PTSD, a depressive disorder; a cognitive disorder; and a cognitive deficit.  His symptoms of a major depressive disorder and cognitive disorder could not be delineated from each other.  The depressive and PTSD symptoms both contributed to and exacerbated his cognitive deficits associated with TBI.  It was reported that mentally the Veteran did not have difficultly performing the activities of daily living.  The best description of his current psychiatric impairment was symptoms which cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  Supporting this were symptoms of depressed mood, panic attacks weekly or less often, chronic sleep impairment and mild memory loss.  He had no difficulty understanding commands.  

On official general medical examination on June 2, 2010, the Veteran related that he began to have difficulty with his memory in 2005.  However, on the current examination his memory was intact.  The relevant diagnoses included mild TBI with post concussive syndrome, cognitive disorder.  The subjective factors were moderately severe short term memory loss, emotional lability, and headaches.  Objective factors were a history of multiple concussions, extensive medical record review, and neuropsychological testing review.  Post traumatic headaches were also diagnosed.  It was noted that his head injury could be classified as a "Diffuse axonal injury" which had not yet stabilized and it could not be estimated when it would stabilize, and his memory changes continued to deteriorate.  It was reported that the Veteran's headaches, hearing problems, and vertigo with dizziness were related to TBI but that his PTSD was not related to TBI and was a separate diagnosis.   

The Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability in 2011 states that he last worked and became too disabled to work in May 2008 while in the military.  He had not tried to find employment since then.  He had two years of college education.  

A July 24, 2013, Disability Benefits Questionnaire (DBQ) as a review evaluation for residuals of TBI reflects that the Veteran had diagnoses of TBI, PTSD, migraine headaches, and tinnitus.  He related that since inservice head injuries he had developed deterioration of his memory and especially his short term memory, as well as migraine headaches, and intermittent tinnitus.  

With respect to the ten facets of TBI-related cognitive impairment, as to the 1st facet of impairment of memory, attention, concentration and executive functions he had mild impairment.  As to the 2nd, 3rd, 4th, 5th, 6th facets of judgment, social interaction, orientation, motor activity, and visual spatial orientation there was no impairment.  As to the 7th, subjective symptoms, there were 3 or more subjective symptoms that mildly interfered with work, activities of daily living, and family or close relationships since he had migraine headaches about 4 to 6 times monthly with an inability to interact with people and irritability, as well as tinnitus.  As to the 8th facet, neurobehavioral effects, there were no neurobehavioral effects.  As to the 9th, communication, he was able to communicate by spoken and written language.  As to the 10th, consciousness, he was normal.  

It was reported that the Veteran's symptoms of TBI were tinnitus, migraine headaches, and a mental disorder.  He had moderate short term memory loss and PTSD, with migraine headaches which would cause him to have problems during flare-ups, with being unable to function normally or keep up with any job duty.  The examiner stated that the diagnosis, i.e., residuals, which was a new and separate condition was the Veteran experiencing intermittent tinnitus.  

At this time the Veteran was also afforded examinations as to his headaches and PTSD.  Following the examination for headaches, it was reported that there was no change.  

On PTSD examination, only PTSD and no other psychiatric disorder, was diagnosed.  With respect to the question of whether it was possible to differentiate what symptom(s) were attributable to TBI and PTSD, the response was negative, stating that the problems the Veteran experienced with irritability and difficulty modulating anger and vacillating attention were criteria for both diagnoses.  The migraine headaches were relevant only to TBI.  While he reported memory impairments, there were none apparent on the mental status examination given on the current examination, but might be better outlined by a neuropsychological examination he was reportedly scheduled to obtain.  

In the Veteran's April 2014 VA Form 9, Appeal to the Board he stated that the effective dates for 70 percent for PTSD, 40 percent for TBI, and a TDIU rating should be May 19, 2010 which was his retirement date and because he had not been able to work since 2008 and was receiving "SSDI."  

At the May 2017 videoconference the Veteran testified that after a Medical Board Proceeding he was discharged from service with a 70 percent rating for PTSD and a 40 percent rating for TBI.  Page 5 of the transcript.  Subsequently, when VA granted service connection he was given only a 50 percent rating which encompassed disability from both PTSD and TBI.  He testified that he had been getting Social Security Administration (SSA) benefits since 2009, while still in the military, based solely on his PTSD.  Subsequently another VA examiner, on July 24, 2013, determined that the differing symptoms of PTSD and TBI could be separated for rating purposes, even though his disabilities had not changed.  Page 6.

Analysis

In this case it is undisputed that the Veteran has both PTSD and other psychiatric manifestations, e.g., a depressive disorder which arose prior to his development of the manifestations of TBI.  It is clear that he first developed PTSD from combat stressors and only later developed TBI from a series of subsequent head injuries.  
The dispositive matter, essentially acknowledged by the Veteran and his service representative at the videoconference, is whether when service connection was initially granted separate disability ratings, for combination, should have been assigned.  

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The applicable criteria of Code 8045 for evaluating traumatic brain injuries (TBIs) were revised in 2008 and the effective date for these revisions is October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008); see also 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  

Because 38 C.F.R. § 4.124a, DC 8045 was amended effective on October 23, 2008, the Board must apply the amended because the Veteran's claim for service connection was not received until March 2010, and in fact he was not discharged from active service until May 2010 (after the amended version became effective).  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F3d. 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Thus, the earlier version of Diagnostic Code 8045 is not applicable.  

Under the amended regulation, which became effective October 23, 2008, Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  38 C.F.R. § 4.124a, DC 8045.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Under this table, some of the subjective symptoms are headaches, anxiety, intermittent dizziness, tinnitus, insomnia, hypersensitivity to sound or light.  

Physical (including neurological) dysfunction includes motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The governing criteria at 38 C.F.R. § 4.124a provide that with respect to the evaluation of TBI each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, to be combined under 38 C.F.R. § 4.25.  

In this regard, the Veteran's headaches have been separately rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, and his tinnitus has been separately rated under 38 C.F.R. § 4.87, Diagnostic Code6260.  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  While there are different Diagnostic Codes for rating TBI and for rating PTSD, the criteria for rating TBI indicates, as will be explained, that the symptomatology of TBI and psychiatric disabilities may overlap.  
The examiner that conducted the April 2010 official examination specifically noted that he had also conducted one of the examinations performed earlier during the Veteran's military service, and the report of which was contained in the Veteran's STRs, and reviewed by the April 2010 examiner.  That examiner not only found that the Veteran's cognitive impairment was at least as likely as not due to TBI but also that the multiple psychiatric diagnoses of PTSD and a depressive disorder as well as a cognitive disorder, NOS, could not be delineated from each other, and that symptoms of his PTSD and depressive disorder both contributed to and exacerbated his cognitive deficits associated with TBI.  With respect to the July 2013 VA examiner, in regard to the question of whether it was possible to differentiate what symptoms were attributable to TBI and PTSD, the response was negative.

In the February 2014 rating decision, the basis for the award provided was the following:  "Post traumatic stress disorder and traumatic brain injury were evaluated together as the examiner could not separate the symptoms.  On the VA exam dated 07-24-13 also stated that the symptoms could not be separated but referred to the neurobehavioral effects but none were indicated on the traumatic brain injury exam and were not used in the evaluation of the traumatic brain injury. Therefore, the conditions will be separated from the date of the VA examination."  In the December 2015 statement of the case, the RO provided the following further explanation:  "VA rating dated February 7, 2014 granted a separate evaluation for your ptsd and TBI effective July 24, 2013. This effective date was noted to be the date of your VA examination that was able to differentiate the symptoms of the ptsd from the TBI.  When an examiner has been unable to distinguish the source of symptoms, the evaluation is made under whichever set of evaluation criteria allows the better assessment of overall impaired functioning due to behavioral/emotional symptoms of both conditions.  Entitlement to an earlier effective date, prior to July 24, 2013, for a separate evaluation for post traumatic stress disorder, is denied because the previous VA examiners were not able to distinguish the symptoms and the evidence reviewed fails to show what symptoms are distinguishable from each other prior to July 24, 2013."

The April 2010 TBI examination findings are consistent with the July 2013 TBI examination findings except on the earlier examination as to the eighth facet, neurobehavioral effects, there were one or more neurobehavioral effects which occasionally interfered with workplace or social interaction.  In regard to PTSD, the April 2010 VA examination report is notable for a history of contemplation of suicide.  The July 2013 PTSD VA examination report is similarly notable for a positive response to suicidal ideation.  The Veteran has not worked due to his service connected disabilities since his discharge from service.  The Board finds that there is no persuasive legal or medical basis for assigning an effective date of July 24, 2013 to the exclusion of any other date for the award of separate disability ratings for PTSD and TBI and the assignment of a TDIU.  Reasonable doubt is resolved in favor of the Veteran.  The assignment of the earliest possible effective date of May 19, 2010 is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 


ORDER

An earlier effective date of May 19, 2010, for a separate evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary awards.

An earlier effective date of May 19, 2010, for a separate evaluation of 40 percent for TBI is granted, subject to the laws and regulations governing payment of monetary awards.

An earlier effective date of May 19, 2010, for a TDIU rating is granted subject to the laws and regulations governing payment of monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


